Case 4:18-cv-00247-ALM Document 95-1 Filed 07/17/19 Page 1 of 2 PageID #: 1897



  From:
  To:

  "''
  Subjec:b
  0.te:
  Att.tctlnM:ftU:
                         --
                         loi!m:.l2'ml
                         ~~~~39IJne·wern··~
                         Re: Fwd; Pfl'dnO ~ban lmotww; n.om.s ~
                         Mondey, DeurrOt:f Ol, 201612-<tO;U PM
                         ~


  I guess this 1d1ot docs not realize 1ha1 you cannot discharge coun sancuons via bankruptcy I le should ask lus runmng buddy Evan Slone. who recently had to pay the federal coun over
  S20,000 Or asJ.. John Morgan. who owes the federal coon SJ0,000

  I tc sounds like those ·so\'ere1gn citizens" who refuse to acknowledge the IRS

  Anyways, I doubt his plans to fortify his house wtll do much good to ~cep out the sheriff's deputies and the FBI when they come lo arrest hi m David Korcsh thought lus house w.is pretty
  well fon1ftcd. 100. I seem lo recall

  By the way. I Just heard th.at the University of Nonh Texas has JUSt banned Van Dyke from campus and the firc.irms club It seems chat violent emotionally unstable Nazi drug add1ctSJUSt
  are not welcome there anymore




  Tom Rct1.laff

  From: JDorrcll@hanszeniaporte.com
  Sent: llcccmbcr 3, 2018 10:35 AM
  To: renlaff@texas.net
  Subject: FWd: Pending UUgaUon Involving Thomas Rettlaff




          Degm fon.varded message

          from: Jason Van Dyke < mspn@yandykclawfinn row>
          Subjecl: RE: Pending Litigation Jm·olving Th omas R e t"Z.larT
          Date: Decem ber 3. 2018 at 11 Z4:05 AM CST
          T o: Jeffrey Dorrell <1dorrclltmhrmvrnhmonc row>

          Mr _Dorrell:

          lhat's fine. He can w in He will never get      a penny. I wi ll not respond to any pest 1udgmen; d iscov('ry I will r('fus.e to atten11on post-Judgment de~1tioiu and debtor exam·naoons I will
          fortify my home with concertina w ire 1f necessary to p•evem levy by federal marshals. I will refuse to comply with turnover orders and. as a last resort. I wilt s-mply file for Chapter 7
          bankruptcy and get the entire thing dis.charged. And, 1f he Mes contempt proceedings, I would far       prefer 10 do the time in FCI for contempt than pay him anyth ;ng I am ready to face
          tha1




                       Mr. Ja10n l . Van Oyb
                      tN van Dyb law F1nn P.l.LC.

                       1(18 Dun•nQO Ortvt
                       CIC>SU01d1, TX74ZZ1
                      ~54-S)tf:WO I~
                      1972) -421.J.IDO




          From: Tom Retzlaff [ma11!o·reJ 1laff@1exas net)
          Sent: Monday, December 03. 20l8 10.SOAM
          To: Jeffrey Dorrell <1dprreH@han szt>n laporte mm>; Jason Van Dyke <rasnn@yandykelawfirm com>
          Cc: Kristin Brady <km!IO brady @rcxasbar mm>, Linda Acevedo <I 1nda hceyedo@ TEXASRAR COM>. 1coynql aim mm <1co•roci! @a1 m com>; 'So-nmer, William'
          <W1tl1am sommer@1be,1ai!ybrast com>, 'AndyC«lmobell' qody campprll @ b11ffoos1 com>; 0j>tbambernard@ pma1I mm
           Subfect: Re Pending Litigation Involving Thomas Retzlaff

          My pos111on 1s this- Van Dyke can go fuck himself Long Jnd hJrd I a1n'1d1sm1ss111g s hu If he wanis to quu, fine by me I'm winning. so fuck hun.

           L1~c 1he 1d1ots McG1bncy and Morgan Jnd Klein before him. once you put my name on your s1Up1d legal papers· and cspcc1ally when you make credible 1hte..1ts to mwder
           me and my family • there is no \\'alking away from that

           Besides. a lot of people. very important people. \'ery mfluent1JI people. are counting on me 10 wm this case 111 the F1flh Circuit Why else did all of my dad's media friends
           come out in suppon of me so quickly. so publicly. and uncqu1vOC3lly?

           Loyally 1s 1mportrnt to me

           And. besides. I'm wanning Jnd Van Dyke has absolutely nothrng to offer me If he wan1s to qm1, line by me II makes sense as there is no upside for him no mancr how these
           cases play out.

           lie will     b~   in jnil soon t'nough regardless, along with his co--cons pira1 ors in 1.-yini: to ~ti m t   ~i nd   m y rarnily S W1t Tletl.




           Tom Retzlaff

             From: JDocre.J!@haogcnlsloorte corn
             Sent: December 3, 2018 9:31 AM
             To: 1asoo®vaodykefawOrm com
             Cc:    JOCv!in@ht1nszenlr1oortg com; A!aoorte@tJanszen\aOOrfC   com; rwjlS<!)@hanszeolaQOf1P COOl
             Subject: Re: PendlOQ Litigat ion   lnvoMng Thomas Retzl.lrf

           Dear Mr Van Dyke·

           I completely understnnd I will relay )'Our proposal to our client

           1\s you kn ow, Mr Rc1zfafThas previously md1catcd he did no1\\'anl10 d1snuss his anu·SLAPP motions m e11hcr the Texas or Arizona case. pursuanl to which (1rsuccessrul)
           he would be entillcd 10 recover attorney·s fee.sand mandacory sanc11ons rrom you ll owevcr, I will advise 1f1hcre has been any change in our clieni's pos111on
Case 4:18-cv-00247-ALM Document 95-1 Filed 07/17/19 Page 2 of 2 PageID #: 1898



     Respectfully,

           Jeff


   HANSZEN+LAPORTE


     Jeffrey L. Dorrell
     Bonrd Ce1tlfietl-C.vtl l'nal ll>w
     Texas Board of Legel Speciall111t1on
     Equity Partner

      maucUPha"''Cn!nanrtt mrn          hCoS"'Cnla®rte <om
      p: 713-522-9111 f: ZtJ.524-2580
      1420J HCfiH!rlnl Qdye Hpv:;tgn IC'.!0$ ZZQZCJ




           On Dec 3, 2018, at 10:18 AM, Jason Van Dyke<jason@vawfykel•wfian com> wrote·

           Dear Mr. Dorrell:

           I am willing to stipulate to dismissal of all pending litigation provided that the stipulations of d smissal finally dispose of all parties and all claims. including counterclaims,
           and thal such stipulations clearly waive any further proceedings in those cases (including Anti·SLAPP motions). However, you may not file those on my behalf. I reserve lhe
           right to review them.


           If this is acceptable, I will agree to waive briefing in the 5lh Circuit case because the issue is moot based upon what I will agree to above.

           I will not resign from the State Bar of Texas, but I will pursue no further hostilities against your client in that case. You already know that the entire process is rigged and that
           the attorneys for the Commission for Lawyer Discipline are acting in concert with your client. However, when the inevitable happens, I want may day in court with BODA
           and ultimately the Supreme Court of Texas.



           <imageOOl .jpg>


           From: Jeffrey Dorrell !mama· 10oecell@hanszen1anpete rpm)
           Sent: Monday, Decem~r 03. 2018 8:36 AM
           To: Jason Van Dyke <fason@yandykelawfjrm mm>
           Cc: Kristin Brady <krj5tjn hrady@rexa5har ram>; Julie Devlin <!Dey!jn@hanszenlannrte com>; Anthony Laporte <Al apoag@h3npen1agnrte com>; Carl Wilson
           <cwi'son@hanszenlannne com>
           Subject: Pending litigation Involving Thomas Retzlaff

           Counsel:

           I join your desire for a cessation of hos1ilities. Please advise if I have your permission to sign on your behalf and file stipulations of dismissal and requests to
           withdraw 1111 of your pending motions in the following litigalion:

           (i)
           No. 4:18-CV-00247-ALM; Van IJ)'ke v. Retdaff, in the            U.S.   District Court for the Eastern District of Texas; and

           (ii)
           No. 2: 18-CV-04003-JJT; Van l>)•ke v. Retzlaff, in the        U.S.   District Court for the District of Arizona.

           Also, please kindly advise if I have your permission to sign on your behalf and file appcllee's waiver of briefing in No.~ Van D)•ke v. Retzlaff, in the
           U.S. Court of Appeals for the Fifth Circuit. Finally, please advise if you intend to resign as a member of the State Bar of Texas in lieu of continuing to defend
           the disbarment proceedings a311inst you.

           We look forward to your response.

           Respectfully,

                  Jeff

           <jmage002 png>


            Jeffrey L. Dorrell
            Board Certrlied-ClvU Trial Law
            Texas Board of l.eQ.SI Spec111l1:11t1011
            Equity Partner

            tdpm:U..ctbooszcplapwts: mm         h>n5rgr1raggrte   mm
            p 111.522.9111        f. ?Jl.5?1-258()
            11201 Memorial     Otivc   Hgustqn rcxos 77079




                  On Dec 2, 2018, at 4:39 PM, Jason Van Dyke <jnsoo@yandykclawfian com> wrote:

                  Ok, that does it. I will no longer be participating on ANY activities relating or pertaining to lhis raving lunatic and known sexual predator.

                  The FBI is apparently willing to sit on its lazy ass and do notning aboul this sick faggot. Similarly, The Stale Bae of Texas has proven to be ii completely corrupl
                  entity employing incompetent auorneys who feel that Retzlaff is a person who oughl to be enabled. Well, ladies and genllemen, the show stops now.

                  I am done. I have decided that I am not going to even participate in any more cases in\'Olving this sick pedophile. He has cost me damn near two full years of
                  my life, and I am not going to spend ano:her minute of my time on him. The FBI, the courts, and the State Bae of Texas can do what they need to do because,
                  frankly, I do not give a single solitary fuck. I'm out, and as far as I am concerned, Thomas Retzlaff no longer exists.




                  From: Tom Retzlaff <retrlaff@rexas net>
                  Sent: Saturday, December 1, 2018 8:25 PM
                  To: 'Jeffrey Dorrell' <IPorrell@h;iogenlagorte rgm>
